01/22/2021

             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: OP 21-0033
                                            OP 21-0033
                                                                              FILED
 DARLENE LESAGE,
                                                                              JA°     PILED
              Petitioner,                                               Bos,
                                                                      Clerk
                                                                         st:          JAN 2 2 2021
        v.                                                                 R D Ekwen Greenwood
                                                                       O               of Supreme Court
                                                                                    State of Montana

 TWENTIETH JUDICIAL DISTRICT COURT,
 HON.DEBORAH KIM CHRISTOPHER,Presiding,

              Respondent.


       Petitioner Darlene Lesage, via counsel, seeks a writ ofsupervisory control directing the
Twentieth Judicial District Court, Lake County, to reverse an order denying Lesage's rnotion
to substitute judge in its Cause No. DC-20-252. Lesage alleges the District Court erred in
denying her motion as untimely and that supervisory control is necessary in this case.
       Having reviewed the Petition and the challenged Order, this Court deems it appropriate
to obtain a summary response. Therefore, in accordance with M. R. App. P. 14(7),
       IT IS ORDERED that the Twentieth Judicial District Court and the State of Montana,
or both, are granted until February 25, 2021, to prepare, file, and serve a response(s) to the
petition for writ of supervisory control.
       The Clerk is directed to provide imrnediate notice ofthis Order to counsel for Petitioner,
all counsel of record in the Twentieth Judicial District Court, Lake County, Cause No.
DC-20-252, and the Honorable Deborah Kim Christopher, presiding.
       Dated this     day of January, 2021.
                                                  For the Court,


                                                 By          -;/.    144
                                                                    Justice